The judgment of the court was pronounced by
Eusl'is, C. J.*
In this case there was no issue joined nor judgment by default taken, and the court erred in rendering judgment against the defendants.
The judgment of the District Court is therefore reversed, and the case remanded for further proceedings; the costs of the appeal and those of the court incurred after the service of the petition and citation on the defendants, to b'e paid by the plaintiffs and appellees.

Slidell, J., being interested, recused himself, and did not sit on the trial of these cases,